228 So. 2d 431 (1969)
Richard DREGER, Appellant,
v.
The STATE of Florida, Appellee.
No. 69-378.
District Court of Appeal of Florida. Third District.
November 18, 1969.
Rehearing Denied December 19, 1969.
Frank L. Butts, Miami, for appellant.
Earl Faircloth, Atty. Gen., and Melvin Grossman, Asst. Atty. Gen., for appellee.
Before PEARSON, C.J., and BARKDULL and SWANN, JJ.
PER CURIAM.
Appellant seeks review of his conviction, after a non-jury trial, of a lewd and lascivious or indecent assault without intending to commit rape upon a female minor under the age of fourteen years, in violation of § 800.4, Fla. Stat., F.S.A. The only point preserved for review on this appeal is the sufficiency of the evidence to support the judgment of conviction. We affirm.
Conflicting evidence was presented to the trier of fact; it was within his province to resolve the conflicts. Eizenman v. State, Fla.App. 1961, 132 So. 2d 763; Hoover v. State, Fla.App. 1968, 212 So. 2d 95. At this stage of the proceeding, all conflicts and reasonable inferences therefrom are resolved in support of the judgment of conviction. Walden v. State, Fla.App. 1966, 191 So. 2d 68; Shuler v. State, Fla. App. 1968, 213 So. 2d 312. And, finding substantial competent evidence to support *432 the trial judge's finding of guilt, we are required to affirm. Williams v. State, Fla.App. 1966, 187 So. 2d 913; Tafero v. State, Fla.App. 1969, 223 So. 2d 564.
Affirmed.